18-3099
   Charles v. Garland
                                                                                 BIA
                                                                            Straus, IJ
                                                                        A074 917 669
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 17th day of March, two thousand twenty-one.

   PRESENT:
            JOSÉ A. CABRANES,
            REENA RAGGI,
            SUSAN L. CARNEY,
                 Circuit Judges.
   _____________________________________

   LEO FELIX CHARLES,
            Petitioner,

                        v.                                    18-3099
                                                              NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,
            Respondent. 1
   _____________________________________

   FOR PETITIONER:                      Dalia H. Fuleihan, Immigrant
                                        Justice Corps Fellow, New Haven
                                        Legal Assistance Association, New
                                        Haven, CT.

   1The Clerk of Court is respectfully directed to amend the caption as set forth
   above.
FOR RESPONDENT:            Brian Boynton, Acting Assistant
                           Attorney General; Anthony P.
                           Nicastro, Assistant Director;
                           Ilana J. Snyder, Trial Attorney,
                           Office of Immigration Litigation,
                           U.S. Department of Justice,
                           Washington, DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Leo Felix Charles, a native and citizen of

Haiti, seeks review of a decision of the BIA affirming an

Immigration Judge’s (“IJ”) denial of deferral of removal

under the Convention Against Torture (“CAT”) following the

reopening of proceedings and termination of a prior grant of

CAT relief.    See In re Leo Felix Charles, No. A 074 917 669

(B.I.A. Oct. 3, 2018), aff’g No. A 074 917 669     (Immig. Ct.

Hartford Feb. 22, 2018).   We assume the parties’ familiarity

with the underlying facts and procedural history in this case.

    We have reviewed the IJ’s decision as supplemented by

the BIA.     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

Cir. 2005).    An applicant for CAT deferral must “establish

that it is more likely than not that he . . . would be tortured

                              2
if removed to the proposed country of removal.”                     8 C.F.R.

§§ 1208.16(c)(2), 1208.17(a).             “Torture is defined as any act

by which severe pain or suffering, whether physical or mental,

is intentionally inflicted on a person . . . by, or at the

instigation of, or with the consent or acquiescence of, a

public    official    or    other     person   acting    in   an    official

capacity.”    8 C.F.R. § 1208.18(a)(1).            We review the denial

of CAT relief “under the deferential substantial-evidence

standard.”     Nasrallah v. Barr, 140 S. Ct. 1683, 1692–93

(2020).

      The agency concluded that Charles’s fear of torture based

on his status as a criminal deportee with health issues was

too   speculative     to    warrant    relief.     That     conclusion   is

supported     by     substantial      evidence     before     the     agency

reflecting that criminal deportees are no longer subject to

mandatory detention upon arrival in Haiti.                    Further, the

absence of medical care does not reflect a specific intent to

torture.     See Pierre v. Gonzales, 502 F.3d 109, 116–19 (2d

Cir. 2007).

      Moreover,    the     agency   also    reasonably    concluded     that

Charles had not shown he would more likely than not be


                                      3
tortured because of his cooperation with law enforcement in

a    murder    investigation         that    involved       a   Haitian   drug-

trafficker with connections in Haiti.                       Charles failed to

corroborate his claim that the Haitian drug-trafficker had

connections to the Haitian government, and the agency was not

required      to    defer    to    Charles’s    testimony.        Contrary   to

Charles’s arguments, the agency was not required to make a

credibility determination.               The statute accounts for cases

in   which    the    IJ     does   not   make   such    a    determination   by

providing for “a rebuttable presumption of credibility on

appeal.”       8 U.S.C. § 1229a(c)(4)(C).               And the agency may

weigh testimony with other evidence and consider whether the

applicant has demonstrated “facts sufficient to demonstrate

that the applicant has satisfied the applicant’s burden of

proof.”       Id. § 1229a(c)(4)(B), (C).           We generally defer to

the agency’s weighing of evidence.               See Y.C. v. Holder, 741

F.3d 324, 332 (2d Cir. 2013).

      Given that Charles has not had contact with this drug-

trafficker in almost two decades, the trafficker will remain

incarcerated in the United States until 2027, and there is no

objective record evidence that the trafficker, or anyone to


                                         4
whom he is related, is involved in the Haitian government and

has the intent and ability to torture Charles, the agency

reasonably found Charles had not met his burden of proving

that    he   would   more   likely   than   not       be   tortured     at   the

trafficker’s behest by or with the acquiescence of the Haitian

government.      See Khouzam v. Ashcroft, 361 F.3d 161, 171 (2d

Cir.    2004)   (“[T]orture      requires   .     .    .   that   government

officials know of or remain willfully blind to an act and

thereafter      breach   their   legal   responsibility           to   prevent

it.”); Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir.

2005) (“In the absence of solid support in the record . . .

[an applicant’s] fear is speculative at best.”).

       Finally, Charles argues that the IJ violated due process

by overlooking evidence that supports his claims.                      However,

he relies on evidence that was not presented to the agency,

contending that IJ should have found and presented this

evidence as part of his duty to develop the record.                    Although

“the IJ has an affirmative obligation to help establish and

develop the record,” in proceedings involving pro se aliens,

Secaida-Rosales v. INS, 331 F.3d 297, 306 (2d Cir. 2003), the

IJ is not required to introduce evidence favorable to either


                                     5
party, see 8 U.S.C. § 1229a(b)(1) (listing IJ’s authority to

“receive    evidence,      and   interrogate,         examine,     and    cross-

examine”    and    that    the   IJ    “may       issue   subpoenas      for   the

attendance    of    witnesses     and       presentation     of    evidence”).

Moreover,    the   IJ     considered        the   recent   State    Department

reports in the record.           Cf. Qun Yang v. McElroy, 277 F.3d

158, 162–64 (2d Cir. 2002) (remanding for consideration of

current country conditions given delay between IJ’s and BIA’s

decision).    Accordingly, Charles has not shown that he “was

denied a full and fair opportunity to present” his claim.

Burger v. Gonzales, 498 F.3d 131, 134 (2d Cir. 2007).

    For the foregoing reasons, the petition for review is

DENIED.    All pending motions and applications are DENIED and

stays VACATED.

                                      FOR THE COURT:
                                      Catherine O’Hagan Wolfe,
                                      Clerk of Court




                                        6